The plaintiff in error, hereinafter called defendant, was convicted in the county court of Carter county on a charge of having possession of intoxicating liquor, to wit, choc beer, with the intent to violate the prohibitory liquor laws. The conviction rests on the testimony of two deputies of the sheriff that they found a keg containing about 10 gallons of choc beer about 250 yards from the residence of the defendant, and that there were tracks leading from near the house of defendant to the keg. There was at the keg a drinking glass and a salt shaker. There was no evidence *Page 134 
that any of these tracks or those of defendant were measured. The defendant denied ownership or knowledge of the beer. He offered some hearsay evidence that some other person had claimed ownership of the beer, but it was clearly incompetent and was properly excluded. One of the deputies testified he delivered a sample of the beer to a chemist to be analyzed, and an analysis from the chemist was offered bearing the case number and name, but the chemist testified he did not know from whom he received the sample, and neither he nor the officers testified that the analysis was of the beer in question, or that he placed any identifying mark upon it, or that it bore any when received by him. The identification is not sufficient. There is no proof that any person resorted there for the purpose of drinking, and the connection of the defendant with the beer found is rather indefinite. Taken as a whole, we believe the evidence is insufficient.
The case is reversed and remanded.
DOYLE, P.J., and DAVENPORT, J., concur.